Exhibit 10.1

 

July 5, 2016

 

 

Mr. Boris Teksler

60 Doud Drive

Los Altos, CA 94022

 

Dear Boris:

 

This letter agreement (this “Agreement”) confirms the terms of your engagement
as a consultant to Great Elm Capital Group, Inc. (the “Company”).

 

1.                                    Consulting.  You and the Company agree
that for a period of two years beginning on the Commencement Date, as that term
is defined below, you will provide consulting and advisory services from time to
time as may be reasonably requested by the Company’s chief executive officer or
the Board; provided that such consulting does not unreasonably interfere with,
burden or contravene any other consulting services engagement or employment
relationship you may enter during such two-year period.

 

Such consulting services may consist of any matters of concern to the Company’s
Chief Executive Officer or Board of Directors (the “Board”); provided that the
Company will not require you to travel, such services will not exceed 10 hours
of consulting time in any given month, and will take into consideration your
other business and personal commitments that may arise during such period . The
Company will pay you $500 per month retainer for such consulting services, with
12 months of payments to be made on the first anniversary of the termination of
your services as Chief Executive Officer and each subsequent payment to be made
monthly. The Company will reimburse all out-of-pocket expenses you reasonably
incur in connection with such services, subject in each case to the Company’s
travel and expense policies and applicable IRS requirements.  The term
“Commencement Date” shall mean the time immediately before the termination of
your employment as Chief Executive Office of the Company.  You and the Company
agree that there will be on-going continuity of service as a result of the term
of this agreement beginning before your retirement from the Board.

 

2.                                    Covenants. We mutually agree to the
following covenants (in addition to any obligations we each may have by law):

 

(a)                               Non-solicitation. During the term of this
Agreement, you will not, directly or indirectly induce or attempt to induce any
customer, limited partner, shareholder or other investor, supplier, licensee or
other business relation of the Company or any affiliate of the Company to cease
doing business with the Company or such affiliate, or interfere in any way with
the relationship between any such customer, limited partner, shareholder or
other investor, supplier, licensee or business relation and the Company or any
affiliate of the Company; provided that you will not be prevented from
soliciting employment via third party search firms, general solicitations (web
sites or advertisements) or persons you can demonstrate contacted you first.

 

(b)                              Nondisclosure; Inventions. During the term of
this Agreement and at all times thereafter, (i) you will not divulge, transmit
or otherwise disclose to any third party directly or indirectly, other than in
the regular and proper course of business of the Company and its affiliates, any
non-public customer lists, or other trade secrets or confidential knowledge or
information with respect to the operations or finances of the Company or any
Affiliates including without limitation any confidential or secret processes,
services, techniques, customers or plans with respect to the Company or its
affiliates, including, without limitation, any know-how, research and
development, software, databases, inventions, processes,

 

--------------------------------------------------------------------------------


 

formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals concerning the past, current or future
business, activities and operations of the Company and its affiliates (all of
the foregoing collectively hereinafter referred to as “Confidential
Information”), and (ii) you will not use, directly or indirectly, any
Confidential Information for the benefit of anyone other than the Company and
its affiliates; provided, that you have no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter will become available to the general public other than
through disclosure by you. Notwithstanding the foregoing, you may comply with
any court order compelling you to produce Confidential Information, but only to
the extent required, after prompt notice of any such order to the Board and the
Company’s legal counsel.  All Confidential Information, new processes,
techniques, know-how, methods, inventions, plans, products, patents and devices
developed, made or invented by you, alone or with others, while an employee of
the Company which are related to the business of the Company and its affiliates
will be and become the sole property of the Company, unless released in writing
by the Board, and you hereby assign any and all rights therein or thereto to the
Company.  Within ten days of the date hereof, you will return all Company
property (including, but not limited to, keys, credit cards, books and records,
computers and electronic credentials) to the Company. At the conclusion of this
Agreement, the Company may request that you delete Company Confidential
Information from your personal computer, and you will confirm that you have used
reasonable efforts to erase Company Confidential Information.  The Company, at
its expense, may validate erasure of all Company Confidential Information from
your computer. Notwithstanding the foregoing, Company Confidential Information
that you have previously presented at conferences may be retained by you and
used without restriction.

 

(c)                               No Conflict of Interest.  During the term of
this Agreement, you will not, directly or indirectly, undertake any activity
that creates or could reasonably be expected to create a conflict of interest
with the Company. During the term of this Agreement, you agree to be bound by
the Company’s code of conduct as then in effect, whether or not your services
hereunder result in such code of conduct being applicable to you. A conflict of
interest shall be defined to me only a conflict with the Company’s financial
services business or consulting with Microsoft during the pendency of Company’s
dispute with Microsoft.  For avoidance of doubt, any future engagement with
PanOptis or any of its related entities shall not be considered a conflict of
interest.

 

(d)                              Non-Disparagement. During the Restriction
Period, you agree to refrain from any disparaging or negative statements or
comments about the Company and its current and former employees, officers, and
directors, including, without limitation, the business, products, intellectual
property, financial standing, or employment/compensation/benefit practices of
the Company, and the Company agrees to refrain from any disparaging or negative
statements or comments about you; provided that the foregoing shall not be
construed to prevent either party from testifying truthfully before any court,
tribunal or other legal proceeding. You understand that the Company’s
non-disparagement obligations under this paragraph extend only to the Board and
officers that report directly to the Company’s chief executive officer and only
for so long as each individual is an employee or director of the Company.

 

(e)                               Specific Performance. In the event of any
breach or threatened breach of any provision of this Section 2 and if the breach
is not substantially cured within the cure period specified below, then the
non-breaching party will be entitled to seek equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.  With
respect to all obligations under Section 2 of this Agreement, the cure period
shall be 30 days after receipt of written notice describing with particularity
the alleged breach.

 

--------------------------------------------------------------------------------


 

3.                                    Miscellaneous.

 

(a)                               Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, heirs (in your case) and permitted assigns. This Agreement is
personal to you and neither this Agreement nor any rights hereunder may be
assigned by you. No rights or obligations of the Company under this Agreement
may be assigned or transferred by the Company except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which the Company is not the continuing entity, or pursuant to a sale of all
or substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.

 

(b)                              Mediation and Arbitration. Any controversy,
dispute, or claim between the parties to this Agreement, including any claim
arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be referred to
mediation, with a mediator, jointly selected by the parties, and with the cost
of such mediation evenly split between the parties. Should the mediator
thereafter declare that the mediation has failed despite the good faith efforts
of the parties, all remaining controversies, disputes or claims shall be settled
exclusively by arbitration, before a single arbitrator, in San Francisco, in
accordance with the Commercial Rules of Judicial Arbitration and Mediation
Services.

 

(c)                               Notice. Any notice to either party hereunder
shall be in writing, and shall be deemed to be sufficiently given to or served
on such party, for all purposes, if the same shall be personally delivered to
such party, or sent to such party by registered mail, postage prepaid, at, in
the case of the Company, the address first given above and, in the case of
Executive, his principal residence address as shown in the records of the
Company. Notices to the Company shall be addressed to the General Counsel.
Either party hereto may change the address to which notices are to be sent to
such party hereunder by written notice of such new address given to the other
party hereto. Notices shall be deemed given when received if delivered
personally or three days after mailing if mailed as aforesaid.

 

(d)                              Governing Law. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware applicable to contacts made in and solely to be performed therein.

 

(e)                               Tax Withholding. The Company shall withhold
from any payments made to you under this Agreement any amounts determined by the
Company to be required to be withheld by applicable federal, state or local tax
law.

 

(f)                                Legal Counsel. You acknowledge that you have
received, or had the opportunity to receive, independent legal advice from legal
counsel of his choice prior to executing this Agreement and that you have no not
relied on any representations or statements made by the Company that are not
specifically set forth in this Agreement.

 

(g)                               Entire Agreement. This Agreement represents
the entire understanding of the parties hereto with respect to the matters set
forth herein. The terms and provisions of this Agreement may not be modified or
amended except in a writing signed by both parties. If any provision of this
Agreement shall be judicially determined to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

(h)                              No Waiver. No waiver by either party of any
breach by the other party of any condition or provision contained in this
Agreement to be fulfilled or performed by such other party shall be deemed a
waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time.

 

--------------------------------------------------------------------------------


 

Except to the extent otherwise specifically provided herein, any waiver must be
in writing and signed by you or, on behalf of the Company, by the Company’s
chief executive officer, as the case may be.

 

(i)                                  Remedies Not Exclusive. Nothing in this
Agreement shall be construed as prohibiting either party from, pursuing any
other, remedy or remedies not specified herein, including, without limitation,
the recovery of damages.

 

If this Agreement correctly sets forth our mutual agreement, please sign and
return one copy to me.

 

Very truly yours,

 

/s/ Richard S. Chernicoff

Richard S. Chernicoff

Chairman of the Board

 

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

 

 

/s/ Boris Teksler

Boris Teksler

 

--------------------------------------------------------------------------------